        Case 8:19-cv-01017-GJH Document 18 Filed 05/13/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                              Greenbelt Division

UNITED STATES FOR THE USE AND
BENEFIT OF INDUSTRIAL APPLICATIONS,
INC., a Mississippi corporation,

      Plaintiff,

v.                                             Civil Action No. 8:19-cv-1017-GJH

FEATHER FREE ZONE, LLC,
WESTERN SURETY COMPANY, and
PATRICK JOHNSON,

      Defendants.

              NOTICE OF DISMISSAL OF PATRICK JOHNSON

      Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

plaintiff, Industrial Applications, Inc., through undersigned counsel, hereby

voluntarily dismisses this action without prejudice as to defendant Patrick Johnson.

                                Respectfully submitted,


                                 /s/ Timothy B. Hyland
                                Timothy B. Hyland (Md. Fed. Bar No. 17777)
                                HYLAND LAW PLLC
                                1818 Library Street, Suite 500
                                Reston, VA 20190
                                Tel.: (703) 956-3566
                                Fax: (703) 935-0349
                                Email: thyland@hylandpllc.com

                                Attorney for Plaintiff
       Case 8:19-cv-01017-GJH Document 18 Filed 05/13/19 Page 2 of 2



                                /s/ Michael J. Bramnick
                              Michael J. Bramnick (Md. Fed. Bar No. 17644)
                              Bramnick Law, LLC
                              4520 East West Highway, Suite 700
                              Bethesda, Maryland 20814
                              (301) 547-3647
                              Mbramnick@BramnickLegal.com

                              Attorney for Plaintiff



                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing was sent on May 13, 2019 to the
following recipient by electronic service:

Matthew A. Brennan, III, Esquire
Brennan & Waite, PLC
2915 Hunter Mill Road, Suite 17
PO Box 3223
Oakton, Virginia 22124
Counsel for Feather Free Zone, LLC & Western Surety Company




                                     /s/ Michael J. Bramnick
                                    Michael J. Bramnick




                                      -2-
